Title: Thomas Jefferson to Reuben Perry, 2 September 1812
From: Jefferson, Thomas
To: Perry, Reuben


          Sir Poplar forest Sep. 2. 12. 
          I wrote to you from Albemarle on the subject of putting up the grounds of my work here; while I should be here. I arrived yesterday and shall make rather a short stay; so should be glad you could come immediately. I also wish to talk with you about my barn in Albemarle of which I wrote to you and a further job of covering a new warehouse I have built at Milton, 300.f. long, & 12.f. wide, of stone. the stuff all ready. I hope therefore I shall see you immediately. Accept my best wishes.
          
            Th:
            Jefferson
        